FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2014 UNILEVER PLC (Translation of registrant's name into English) UNILEVER HOUSE, BLACKFRIARS, LONDON, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No .X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Exhibit 99 attached hereto is incorporated herein by reference. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. UNILEVER PLC /S/ T E LOVELL ByT E LOVELL SECRETARY Date: 2 December 2014 EXHIBIT INDEX EXHIBIT NUMBEREXHIBIT DESCRIPTION 99Notice to London Stock Exchange dated 2 December 2014 Exhibit 99 This Report on Form 6-K contains the following: Exhibit 1: Stock Exchange announcement dated 3 November 2014 entitled 'Director Declaration’ Exhibit 2: Stock Exchange announcement dated 12 November 2014 entitled 'Director/PDMR Shareholding' Exhibit 3: Stock Exchange announcement dated 25 November 2014 entitled 'Director/PDMR Shareholding' Exhibit 1: DIRECTOR DECLARATION In accordance with Listing Rule 9.6.13 the following information is confirmed in respect of the appointment of Feike Sijbesma to the Board of Unilever PLC on 1 November 2014: Feike Sijbesma (Non-Executive Director) In accordance with paragraph 9.6.13(1): Current Directorships of publicly listed companies: · a member of the managing board of directors (1 July 2000 - present) and CEO and Chairman (1 May 2007 - present) of the managing board of directors of Royal DSM N.V. In accordance with paragraphs 9.6.13(2)-(6) there are no details requiring disclosure. 3 November 2014 Exhibit 2: NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS Unilever PLC was notified on 8 October 2014 of the following transaction which took place on 8 October Unilever PLC was notified on 11 November 2014 of the following transaction which took place on 31 October 2014: Mr P L Sigismondi (PDMR) transferred his share of the 11,595 Unilever PLC Ordinary 3 1/9 pence shares currently held in the joint account of himself and Ms E L Veiga (a connected person to Mr P L Sigismondi) at nil consideration into the sole name of Ms E L Veiga. Unilever PLC was notified on 11 November 2014 that on 7 November 2014 the following award granted on 7 November 2011 under the Unilever Global Share Incentive Plan 2007 (GSIP) vested based on the London Stock Exchange closing price of 2512p. Unilever Global Share Incentive Plan 2007 (GSIP) Mr J Zijderveld (PDMR) received 5,912 Unilever PLC Ordinary shares of 3 1/9p each (vesting level of 128% and including dividend reinvestment) after 3,385 Unilever PLC Ordinary shares of 3 1/9p each were deducted to meet tax liabilities at a price of 2512p per share. Unilever PLC was notified on 12 November 2014 of the following transaction which took place on 10 November 2014: Mr P L Sigismondi (PDMR) purchased 4 Unilever PLC Ordinary 3 1/9 pence shares at a price of 2527.9993p per share under the Unilever PLC Share Incentive Plan. The above transactions were carried out in the UK. This announcement is made following notifications under Disclosure and Transparency rule 3.1.4(R)(1)(a). Name of contact and telephone number for queries: REBECCA RIGBY - +44(0) Name of authorised official of issuer responsible for making notification: TONIA LOVELL - COMPANY SECRETARY 12 November 2014 Exhibit 3: NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS Unilever PLC was notified on 25 November 2014 of the following transaction which took place on 25 November 2014: Mr P G J M Polman (Director): Exercise of 1,042 options originally granted on 29 June 2009 under the Unilever PLC 2005 Sharesave plan at an option price of 1492p per Unilever PLC ordinary share of 3 1/9p each. The above transaction was carried out in the UK. This announcement is made following notifications under Disclosure and Transparency rule 3.1.4(R)(1)(a). Name of contact and telephone number for queries: REBECCA RIGBY - +44(0) Name of authorised official of issuer responsible for making notification: TONIA LOVELL - COMPANY SECRETARY 25 November 2014 SafeHarbour This announcement may contain forward-looking statements, including 'forward-looking statements' within the meaning of the United States Private Securities Litigation Reform Act of 1995. Words such as 'will', 'aim', 'expects', 'anticipates', 'intends', 'looks', 'believes', 'vision', or the negative of these terms and other similar expressions of future performance or results, and their negatives, are intended to identify such forward-looking statements. These forward-looking statements are based upon current expectations and assumptions regarding anticipated developments and other factors affecting the Unilever group (the "Group"). They are not historical facts, nor are they guarantees of future performance. Because these forward-looking statements involve risks and uncertainties, there are important factors that could cause actual results to differ materially from those expressed or implied by these forward-looking statements. Among other risks and uncertainties, the material or principal factors which could cause actual results to differ materially are: Unilever's global brands not meeting consumer preferences; Unilever's ability to innovate and remain competitive; Unilever's investment choices in its portfolio management; inability to find sustainable solutions to support long-term growth; customer relationships; the recruitment and retention of talented employees; disruptions in our supply chain; the cost of raw materials and commodities; the production of safe and high quality products; secure and reliable IT infrastructure; successful execution of acquisitions, divestitures and business transformation projects; economic and political risks and natural disasters; financial risks; failure to meet high ethical standards; and managing regulatory, tax and legal matters. Further details of potential risks and uncertainties affecting the Group are described in the Group's filings with the London Stock Exchange, Euronext in Amsterdam and the US Securities and Exchange Commission, including the Group's Annual Report on Form 20-F for the year ended 31 December 2013 and Annual Report and Accounts 2013. These forward-looking statements speak only as of the date of this announcement. Except as required by any applicable law or regulation, the Group expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in the Group's expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based.
